Title: Albert J. Kidd to James Madison, 12 November 1835
From: Kidd, Albert J.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    New Boston Marengo Co. Al.
                                
                                 Nov. 12th 1835
                            
                        
                        You will pardon me for intruding on your attention a few lines Relative to a subject in which every American
                            Citizen should feel a deep interest. On the demise of the late Chif Justice Marshal you were appointed his successor as
                            President of the ’Washington National Monument Society’. In a recent number of Niles Register I see an address to the
                            American people by order of the Board of managers, calling on them to make the necessary appropriations to enable the
                            Society to carry out their noble design. The people of the united States have too long slumbered in Regard to this
                            subject. It is indeed time that some suitable monument should be erected to the exalted publick and private virtues of
                            ’The Father of his Country’. I am happy to see that the society contemplate a work, which for stupendousness and elegance
                            shall be commensurate with the unbounded & universal esteem and veneration in which his character is held by <al his> country men—and by all the Civilized World. It will not only be a monument to George Washington but
                            to civil liberty all over the Globe; and the patriot of every Country, for ages to come, will point to it with exultation.
                            There are thousands of citizens Sir, who would gladly contribute to the work, if they knew when and how to make the
                            appropriation. In all that I have seen from the society, no definite plan has been suggested for procuring subscriptions.
                            It is therefore desirable to have an answer to this communication so soon as it will suit your convenience—stating
                            whether an agent will be nominated for each State, or whether it is expected that the people by primary meetings
                            throughout the country, will raise the funds and forward them to the National Society. It is had in contemplation to call
                            a meeting in this County shortly, to bring the minds of the people to the subject, and if possible to get up an excitement
                            in the state generally. I salute you, dear Sir, with highest esteem and Respect for your great publick services, and
                            express my warmest wishes for you health and happiness—Your most ob’t. serv’t
                        
                            
                                Albert J. Kidd
                            
                        
                    